DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexandra Daoud on 05/03/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 23 (Currently amended):  A method for detecting a fault of a fluid level sensing device associated with an aircraft engine, the fluid level sensing device arranged to measure a variance in a fluid level, the method comprising: triggering a timer; while the timer is running, receiving a measurement indicative of the fluid level from the fluid level sensing device; resetting the timer when at least one timer-reset condition has been met, wherein the at least one timer- reset condition comprises any a timer threshold is set to be less than the given time period; and outputting a fault signal when the timer reaches [[a]] the timer threshold.

Reasons for Allowance
Claims1-8, 10-18, and 20-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Benway (US 2009/0031799) teaches a method (Abstract; [0030-0031]; Figure 4) for detecting a fault (Abstract; [0030-0031]) of a fluid level sensing device (10; Figures 2-3), the fluid level sensing device (10) arranged to measure a variance in a fluid level ([0025-0027]), the method (Abstract; [0030-0031]) comprising: triggering a timer (74; [0029]; Figure 4); while the timer is running ([0029]), receiving a measurement (76; [0029]) indicative of the fluid level (the received return signal is used to determine the fluid level; [0029]) from the fluid level sensing device (10; Figure 1); resetting the timer (the method of Figure 4 shows that the method is performed in a continuous loop; the timer will be started again, i.e. resetting the timer; Figure 4; [0030]) when at least one timer-reset condition has been met (in step 88, a “no float” failure is indicated and in step 90, the “no float” is displayed and sent as a message; after these steps are performed, the method will proceed to step 72 and then 
Crowne et al. (US 5,723,870; “Crowne”) teaches the fluid level sensing device (12; Figure 1A and 308 and 352; Figures 11A-11B and 12) associated with an aircraft engine (Abstract; Figure 1 A).

In claim 1, the specific limitations of "wherein the timer threshold varies as a function of the measurement indicative of the fluid level" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-8 and 10 are also allowed for depending on claim 1.


Regarding claim 11, Benway teaches a system (38; Figure 3) for detecting a fault (Abstract; [0030-0031]) of a fluid level sensing device (10; Figures 2-3), the fluid level sensing device (10) arranged to measure a variance in a fluid level ([0025-0027]), the system (38) comprising: at least one processing unit (62; Figure 3); and at least one non-transitory computer-readable memory (64; Figure 3) having stored thereon program instructions (based on the electrical configuration of Figure 3, the memory 64 contains the program instructions in order to perform the method seen in Figure 4; Figure 3; [0026-0027]) executable by the at least one processing unit (62) for: triggering a timer (74; [0029]; Figure 4); while the timer is running ([0029]), receiving a 
Crowne teaches the fluid level sensing device (12; Figure 1A and 308 and 352; Figures 11A-11B and 12) associated with an aircraft engine (Abstract; Figure 1 A).

In claim 11, the specific limitations of "wherein the timer threshold varies as a function of the measurement indicative of the fluid level” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 12-18 and 20 are also allowed for depending on claim 11.


Regarding claim 21, Benway (US 2009/0031799) teaches a method (Abstract; [0030-0031]; Figure 4) for detecting a fault (Abstract; [0030-0031]) of a fluid level sensing device (10; Figures 2-3), the fluid level sensing device (10) arranged to measure a variance in a fluid level ([0025-0027]), the method (Abstract; [0030-0031]) 

Crowne et al. (US 5,723,870; “Crowne”) teaches the fluid level sensing device (12; Figure 1A and 308 and 352; Figures 11A-11B and 12) associated with an aircraft engine (Abstract; Figure 1 A).
Mulrooney et al. (US 2003/0037613; “Mulrooney”) teaches in paragraph [0003] that it is known in the art to use magnetic level indicators such as magnetostrictive transmitters or with a series of reed switches through the use of a magnet placed inside the float in the chamber in order to determine the level within a vessel/chamber.

The implementation of Mulrooney’s plurality of switches in Benway’s magnetostrictive sensing system will render Benway’s operation inoperable.
In claim a plurality, the specific limitations of "a plurality of switches arranged to measure a variance in fluid level" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 22, Benway (US 2009/0031799) teaches a method (Abstract; [0030-0031]; Figure 4) for detecting a fault (Abstract; [0030-0031]) of a fluid level sensing device (10; Figures 2-3), the fluid level sensing device (10) arranged to measure a variance in a fluid level ([0025-0027]), the method (Abstract; [0030-0031]) comprising: triggering a timer (74; [0029]; Figure 4); while the timer is running ([0029]), receiving a measurement (76; [0029]) indicative of the fluid level (the received return signal is used to determine the fluid level; [0029]) from the fluid level sensing device (10; Figure 1); resetting the timer (the method of Figure 4 shows that the method is performed in a continuous loop; the timer will be started again, i.e. resetting the timer; Figure 4; [0030]) when at least one timer-reset condition has been met (in step 88, a “no float” failure is indicated and in step 90, the “no float” is displayed and sent as a message; after these steps are performed, the method will proceed to step 72 and then to step 74, thus starting the timer, i.e. resetting the timer; [0030]); and outputting a fault 

Crowne et al. (US 5,723,870; “Crowne”) teaches the fluid level sensing device (12; Figure 1A and 308 and 352; Figures 11A-11B and 12) associated with an aircraft engine (Abstract; Figure 1 A).

In claim 22, the specific limitations of "pausing the timer when the aircraft engine is shutdown and resuming the timer when the aircraft engine restarts" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.


Regarding claim 23, Benway (US 2009/0031799) teaches a method (Abstract; [0030-0031]; Figure 4) for detecting a fault (Abstract; [0030-0031]) of a fluid level sensing device (10; Figures 2-3), the fluid level sensing device (10) arranged to measure a variance in a fluid level ([0025-0027]), the method (Abstract; [0030-0031]) comprising: triggering a timer (74; [0029]; Figure 4); while the timer is running ([0029]), receiving a measurement (76; [0029]) indicative of the fluid level (the received return signal is used to determine the fluid level; [0029]) from the fluid level sensing device (10; Figure 1); resetting the timer (the method of Figure 4 shows that the method is performed in a continuous loop; the timer will be started again, i.e. resetting the timer; 

Crowne et al. (US 5,723,870; “Crowne”) teaches the fluid level sensing device (12; Figure 1A and 308 and 352; Figures 11A-11B and 12) associated with an aircraft engine (Abstract; Figure 1 A).

In claim 23, the specific limitations of "wherein the low fluid level threshold corresponds to a level of fluid consumable by the aircraft over a given time period, and the timer threshold is set to be less than the given time period" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856